Nelson, J.
The plaintiff's patent, No. 378,861, dated March 6, 1888, is for an improved box-hinge. The hinge is of the duplex variety, and is designed to be applied to the inside of a box. The invention consists of two flanges jointed to a connecting plate, with the flanges bent at right angles, at distances from the joints corresponding with the thickness of the side and cover of the box. When applied, the hinge presents a smooth face, flush with the outer surface of the box, without projections, and permits the cover, when open, to turn completely over, and rest against the side of the box. The connecting plate also serves as a bearing for the cover when shut Upon the evidence before the *220court there can be no doubt whatever that, as respects novelty, utility, and invention, and as respects any prior use or discovery by the defendant or others, the plaintiff’s patent is perfectly valid, and that the defendant’s hinge is substantially a counterpart of the plaintiff’s hinge, and a palpable infringement of his patent. The plaintiff is therefore entitled to a decree for an injunction and for an account, and it is ordered accordingly.